Boberson, C. P. J.
The plaintiff, an attorney and counselor-at-law of this state, sues to recover the sum of $1,500 for legal services rendered by him as special assistant attorney-general appointed by the Attorney-General of the State of New Jersey to represent the Hudson County Board of Taxation as special counsel in a certiorari suit brought against that board by one Harry W. Yanderbaeh. The appointment was made and the amount of compensation fixed in accordance with the provisions of B. 8. 52:17-9; N. J. 8. A. 52:17-9, now repealed. Plaintiff filed verified claims with the defendant for said amount but payment was refused by defendant.
Defendant has filed an answer, the first part of which makes certain admissions and denials and puts plaintiff to his proof as to other allegations of the complaint and then alleges sixteen separate defenses.
The plaintiff now moves to strike out the answer to the complaint as sham and the separate defenses, some as sham and others as frivolous, and to enter summary final judgment.
*279For the reasons stated in the memorandum filed by me in the suit in this court of John Warren v. County of Hudson, 23 N. J. Mis. R. 252; - Atl. Rep. (2d) -, in which the cause of action was based upon facts similar to the facts alleged in this suit and the answer set up the same defenses as contained in the answer filed in this suit, the answer in this suit will be stricken out in its entirety.
An order may be presented.